Citation Nr: 9912748	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating greater than 60 percent for 
degenerative disc disease, L4-L5, with herniated nucleus 
pulposus, L5-S1, currently evaluated as 60 percent 
disabling.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to 
November 1981.

This case was last before the Board of Veterans' Appeals 
(Board) in May 1998, following a November 1997 remand by the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals and hereafter, 
"Court").  At that time, the veteran was seeking a rating 
in excess of 20 percent for his back disability and the Board 
remanded the case to Department of Veterans Affairs (VA) 
Regional Office (RO).

While the case was in remand status, the RO, by a rating 
decision dated in July 1998, increased the disability rating 
for the back disorder from 20 percent to 60 percent, 
effective February 8, 1993.  The veteran thereafter filed a 
claim for increased compensation based on unemployability and 
perfected an appeal from the RO's denial of this claim.

Having reviewed the evidence of record generated subsequent 
to the Board's May 1998 remand, the Board is of the opinion 
that further clarification of the evidence is necessary.


REMAND

A total disability rating for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more.  38 C.F.R. § 
4.16(a)(1998).  A claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  A total rating based upon 
individual unemployability requires a determination that the 
appellant's service-connected disability is sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).

Because the appellant's service-connected back disorder is 
rated as 60 percent disabling, he meets the schedular 
threshold for consideration of a total disability rating 
based upon individual unemployability.  The record contains 
evidence which suggests that the appellant is unemployable, 
but the evidence is equivocal as to whether the appellant is 
unemployable as a result of the service-connected disorder, 
or because of his nonservice-connected disabilities.

The appellant's service medical records reflects that while 
on active duty as a cargo handler with the U.S. Air Force in 
1981, the appellant injured his back in a fall.  Post-service 
medical and other records indicate that while self-employed 
in March  1986, the appellant was involved in a motor vehicle 
accident that caused his vehicle to roll several times.  
Records from the Social Security Administration indicate that 
the appellant was thrown about 80 feet from his truck, and 
that he struck his head on the pavement repeatedly in the 
fall.  (See report of S.E.G., Ph.D., dated September 24 and 
October 6, 1986).  In another exhibit considered by the 
Social Security Administration, it was noted that the 
appellant had been involved in another accident approximately 
a year prior to the March 1986 incident, and that although he 
then injured his low back at that time, he made a 
satisfactory recovery and was back at his regular employment 
thereafter.  (See report of W.E.B., D.O., P.A., Orthopedic 
Surgeon, dated October 20, 1986).  

In a statement dated in June 1998, a VA psychiatrist reported 
that the veteran had been unemployed since 1986 and that 
residuals of his severe head injury continued to preclude 
employment.  The physician noted recurrent depression, memory 
and intellectual dysfunctions, an abrasive organic 
personality disorder, and concluded that the veteran was 
totally disabled and unemployable.

Pursuant to the Board's remand instructions, the appellant 
was accorded EMG, neurological and orthopedic examinations in 
July 1998.  As to the extent and source of the appellant's 
unemployability, the orthopedic examiner stated "[t]he 
veteran is not working and I don't think he is employable, 
mostly because of his obesity, not so much because of his 
back condition.  Furthermore, we should make a comment that 
no doubt the low back injury in 1981 appears to be the source 
of his current problems, more so than the automobile accident 
in 1986 which most effected his head and neck."  

In the report of the July 1998 VA orthopedic examination, the 
examiner noted that the veteran's final diagnostic conclusion 
would be reached after review of the EMG examination results.  
The initial diagnostic impressions included weakness and 
peripheral neuropathy of the lower extremities.  There is no 
indication that the results of the EMG examination were 
reviewed by either the neurological or the orthopedic 
examiner.  Additionally, inasmuch as the orthopedic examiner 
concluded that the appellant's 1981 in-service back injury 
was "the source of his current problems," clarification is 
required to determine the degree to which the appellant's 
current back problems are the source of his unemployability.  
Further, the report does not explain what, if any, 
significance can be attached to the fact that the appellant 
stopped working after his 1986 motor vehicle accident.  
Accordingly, the examiners will be requested to review the 
results of the EMG examination, clarify whether or not the 
veteran has a separately identifiable and ratable disability 
of the lower extremities, and clarify their opinions as to 
the degree to which the appellant's current back problems 
impair his ability to work.

In a September 1998 letter, J.G.B., M.D., stated that the 
appellant had been deemed unemployable because of his 
obesity, and that because he had not been able to exercise 
properly, his obesity was a "direct result from his back 
injury sustained in the military."  

In the appellant's application for increased compensation 
based on unemployability, dated in August 1998, he reported 
that he attained a B.A. in Political Science in May 1996 and 
a Master's Degree in Public Administration in May 1998.  In a 
letter dated April 23, 1999, a Counseling Psychologist noted 
that the veteran had completed his master's degree under the 
Chapter 31 vocational rehabilitation program in May 1989 and 
had been referred to employment services.  The psychologist 
informed the veteran that due to his service-connected back 
condition and its exacerbation on his emotional and personal 
circumstances, it was not feasible to presume that he would 
secure viable employment and that his case was discontinued 
due to medical infeasibility.

The appellant's nonservice-connected disorders are not for 
consideration in the resolution of this issue.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Thus, in deciding the claim, 
the Board may not favorably consider the effects of the 
appellant's nonservice-connected disabilities with respect to 
their degree of interference with the appellant's 
unemployability.  See Hollifield v. Brown, 9 Vet. App. 469 
(1996); James v. Brown, 7 Vet. App. 495 (1995).  

The record reflects that the veteran has participated in VA 
vocational rehabilitation training.  The vocational 
rehabilitation and counseling folders have not been 
associated with the records assembled for appellate review.  
The Board is of the opinion that these records may contain 
evidence pertinent to the veteran's claim for a total rating 
based on unemployability and should be obtained.

The Board notes that in its August 1998 supplemental 
statement of the case, the RO stated that "separate 
evaluation for neurological symptoms or arthritis is not 
appropriate since it is these symptoms which justify the 60 
percent [rating]."  Other than to so observe, the RO did not 
address the Board's May 1998 remand directives as to the 
Court's ruling in Bierman v. Brown, 6 Vet. App. 125 (1994), 
pertaining to consideration of other possible Diagnostic 
Codes relative to neurological disabilities, separate from 
Diagnostic Code 5293.  To reiterate the Board's May 1998 
observation, Bierman held that manifestations of neurological 
symptoms of a lower extremity which are distinct from low 
back symptoms could be rated under a Diagnostic Code other 
than Diagnostic Code 5293 without violating VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14 (1998).

It is now the applicable law that the Board is obligated to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In short, the specified inquiries must be 
answered.  Failing such a response, a further remand will 
likely result.  The RO will be directed to address Bierman 
specifically upon remand.  

The Board notes that following receipt of Dr. B.'s September 
1998 letter, the appellant was requested to provide a signed 
release, authorizing the RO to retrieve Dr. B.'s clinical 
records.  In October 1998, the appellant reported that he had 
consulted Dr. B. for a "non-service connected matter."  He 
did not provide a signed release for the retrieval of these 
records.  Although it is entirely within the appellant's 
discretion to authorize the release of these records, the 
Board takes this opportunity to advise the appellant that his 
opinion as to the relevance of Dr. B.'s records is in itself 
not controlling as to VA's obligation to secure these 
records, or the ultimate probative weight that may be 
attached to them.  He will therefore be afforded an 
additional opportunity to comply with his duty to assist VA 
in the adjudication of this claim.

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any recent 
medical treatment for the disorder at 
issue.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  In particular, 
the RO should seek the records of Dr. 
J.G.B., as referred to above.  If the 
appellant fails to cooperate in the RO's 
effort to obtain these records, the RO 
should document the circumstances of this 
failure.

2.  The RO should obtain the vocational 
rehabilitation and counseling folders and 
associate these records with the records 
assembled for appellate review.

3.  The appellant should be afforded a VA 
social and industrial survey to obtain a 
concise and relevant social data base 
that will assist in evaluating the 
veteran's industrial impairment and his 
potential for employment.  The claims 
folder, to include the vocational 
rehabilitation and counseling folders, 
must be made available to the social 
worker in conjunction with the survey as 
these records contains important 
historical data.  The social worker 
should set forth the veteran's 
educational and employment background and 
any other information needed to develop a 
complete picture of his employment 
prospects and the conditions which limits 
his employment opportunities.  The social 
worker should elicit data to clarify the 
nature and sequence of events which have 
a bearing on his employability and 
describe the impairment due to the 
veteran's service-connected back 
disability, as well as that due to 
nonservice-connected disabilities.

4.  Thereafter, the RO should refer the 
records in this case to the VA physicians 
who performed the orthopedic and 
neurological examinations of the veteran 
in July 1998.  The physicians should be 
requested to review the results of the 
EMG examination performed in July 1998 
and state whether these results affect 
their final diag-noses.  In view of the 
veteran's complaints of lower extremity 
symptoms, and the diagnosis of weakness 
and peripheral neuropathy of the lower 
extremities given in July 1998, the 
examiners should state whether the neu-
rologic symptomatology of the lower 
extremities represent a separate 
disability entity from the back 
pathology.  Additionally, the physicians 
should be requested to clarify whether 
the appellant is unemployable, and if so, 
the cause of his unemployability.  Any 
further clarifying medical, orthopedic, 
or neurological examinations or 
diagnostic testing may be conducted.  If 
neither of the July 1998 examiners is 
available, the appellant should be 
accorded a new neurological examination 
to address the above matters.

5.  After the development requested has 
been completed, the RO should 
readjudicate the appellant's claims.  The 
RO should consider whether the appellant 
is entitled to service connection for a 
psychiatric disability or to a separate 
disability rating for any lower extremity 
pathology, separate from the low back 
disability.  Bierman, supra.

Reiterating, the RO and the appellant are advised that the 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall, 
supra.  The appellant is free to submit additional evidence 
and argument on the remanded claims.  Quarles v. Derwinski, 3 
Vet. App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

